Citation Nr: 0327768	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-08 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left fibula, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for varicose vein 
disability of the left lower extremity, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran apparently had active military service from 
August 1936 to July 1938, and had verified active military 
service from September 1942 to November 1945.

In an April 1983 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona denied 
the veteran's claims for increased ratings for residuals of a 
fracture of the left fibula and for varicose vein disability 
of the left lower extremity.  In an October 1983 statement 
the veteran expressed disagreement with the April 1983 rating 
decision and requested the issuance of a statement of the 
case; the RO refused to accept the October 1983 statement as 
a notice of disagreement as to the above decision.  

In July 2000 the Board of Veterans' Appeals (Board) issued a 
decision which disposed of a claim for service connection for 
a left hip disorder, and which concluded that the veteran's 
October 1983 statement constituted a notice of disagreement 
as to the April 1983 rating decision.  The Board remanded the 
issues of entitlement to increased ratings for left ankle 
injury residuals and varicose vein disability of the left 
lower extremity to the RO for the issuance of a statement of 
the case addressing those matters.  The requested statement 
of the case was thereafter issued in October 2000, and the 
veteran submitted his substantive appeal as to the April 1983 
rating decision later in October 2000.


REMAND

The veteran's left leg varicose vein disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Effective January 12, 1998, the rating 
criteria for evaluating varicose vein disorders were revised.  
See 62 Fed. Reg. 65,207-24 (Dec. 11, 1997).  While the record 
reflects that the veteran has been provided with the old and 
the new schedular criteria for evaluating such disorders, the 
record also shows that none of the VA examination reports 
since March 1983, including the most recent examination 
report of December 2000, has provided sufficient findings on 
which to evaluate the veteran's service-connected varicose 
vein disorder.  The Board is therefore of the opinion that 
further examination of the veteran is warranted.

Turning to the residuals of a fracture of the left fibula, 
that disability is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for 
limitation of ankle motion.  VA examination reports since 
March 1983 show that the examiners consistently reported 
findings only as to the left ankle, and not as to the left 
fibula; X-ray studies of the left lower extremity taken in 
connection with the referenced examinations similarly were 
limited to the left ankle, and did not include any radiograph 
findings for the left fibula.

Service medical records document that the veteran sustained a 
fracture at the lower end of his left fibula, and the record 
reflects that service connection for the residuals of a left 
fibula fracture was granted in June 1946; it is this 
condition which has been recently characterized as a left 
ankle injury.  Given the above, it appears to the Board that 
consideration of the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 is in order, which provide that a 30 
percent evaluation is warranted for impairment of the fibula 
with marked knee or ankle disability, and also provide that a 
40 percent evaluation is appropriate for non-union of the 
fibula, with loose motion, requiring a brace.  The record 
reflects, however, that the RO has not provided the veteran 
with the text of 38 C.F.R. § 4.71a, Diagnostic Code 5262, and 
that the examination reports on file do not provide 
sufficient findings on which to consider whether a higher 
rating is warranted under the provisions of that diagnostic 
code.  Additional orthopedic examination of the veteran is 
therefore warranted.

The Board also notes that on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The record reflects that while the RO has arguably advised 
the veteran of which evidence would be obtained by him and 
which evidence would be retrieved by VA in connection with 
his appeal, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the RO has not notified the veteran of the 
information and evidence needed to substantiate his claims.  
The Board points out in this regard that the RO, in a January 
2002 correspondence to the veteran, explained what 
information and evidence was needed to substantiate a claim 
for service connection, but did not explain what information 
and evidence was needed to substantiate claims for increased 
ratings for varicose vein and left lower extremity 
disabilities.  The Board consequently is of the opinion that 
a remand is also required in order to ensure that the veteran 
receives the assistance to which he is entitled under the 
VCAA and the implementing regulations.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  See also Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the residuals of 
a fracture of the veteran's left 
fibula.  All indicated studies, 
including X-rays of the left lower 
extremity and range of motion 
studies in degrees, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express all functional 
losses in terms of additional 
degrees of limitation of motion 
beyond that shown clinically.  If 
this is not feasible, the physician 
should so state.  

The examiner should specifically 
indicate whether there is malunion 
of the left fibula or nonunion of 
the fibula with loose motion 
requiring a brace.  The examining 
physician should also provide an 
opinion concerning the impact of the 
veteran's service-connected left 
lower extremity disorder on his 
ability to work.  The veteran's 
claims files, including a copy of 
this remand, must be made available 
to the examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
files was made.

5.  The RO should also schedule the 
veteran for a VA vascular 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and severity of 
the veteran's service-connected 
varicose veins of the left lower 
extremity.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should specifically address 
whether the following are present or 
absent:

A.  left leg varicose veins 
which are asymptomatic, 
palpable or visible;

B.  intermittent edema of the 
left lower extremity or aching 
and fatigue in the leg after 
prolonged standing or walking, 
with symptoms relieved by 
elevation of the extremity or 
compression hosiery;	

C.  persistent edema, 
incompletely relieved by 
elevation of the extremity;

D.  stasis pigmentation, 
eczema, subcutaneous 
induration, or persistent 
ulceration; 

E.  massive board-like edema 
with constant pain at rest;

F.  varicosities of superficial 
veins below the knee, with 
symptoms of pain or cramping on 
exertion;

G.  involvement of superficial 
veins above and below the knee, 
with varicosities of the long 
saphenous vein, ranging in size 
from 1 to 2 cm. in diameter, 
with symptoms of pain or 
cramping on exertion, but with 
no involvement of the deep 
circulation;

H.  involvement of superficial 
veins above and below the knee, 
with involvement of the long 
saphenous vein, ranging over 2 
cm. in diameter, marked 
distortion and sacculation, 
with edema and episodes of 
ulceration, but with no 
involvement of the deep 
circulation;

I.  secondary involvement of 
the deep circulation, as 
demonstrated by Trendelenburg's 
and Perthe's tests, with 
ulceration and pigmentation.

The physician should also provide an 
opinion concerning the impact of the 
veteran's disability on his ability 
to work.  The rationale for all 
opinions expressed should be 
provided.  The claims folders, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
report is to reflect that a review 
of the claims files was made.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
on appeal.  In addressing the 
veteran's claims, the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  
Consideration should be given to 
both old and new rating criteria for 
evaluating varicose vein 
disabilities.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to 
38 C.F.R. § 4.71a, Diagnostic Code 5262.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

